Order entered January 16, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00657-CR

                      LISA NICHOLE OPPENHAMMER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F19-00140-K

                                          ORDER
       Before the court is court reporter Karren K. Jones’s January 13, 2020 request for an

extension of the time established in the court’s December 19, 2019 order to file DVD exhibits

omitted from the reporter’s record. We GRANT the request and extend the time to file a

supplemental reporter’s record until January 21, 2020.

       Because Jones has not yet complied with the court’s December 19, 2019 order, we extend

the deadlines set forth in that order as follows. The court ORDERS counsel Lawrence B.

Mitchell to provide appellant with access to the medical records contained in exhibit 86 by

February 14, 2020. Counsel may provide access by printing out the documents and sending

them to appellant, by communicating with appellant and determining which particular pages she

needs to review and sending only those pages, by arranging with prison authorities for appellant
to review the documents on disk, or by such other method that provides appellant full and fair

access to the records she needs to prepare her pro se response.

       After counsel has provided appellant with access to the documents in State’s exhibit 86 as

described in the preceding paragraph, the court FURTHER ORDERS counsel to file, by

February 28, 2020, (1) a verification stating how and when counsel provided appellant with

access to the documents contained in State’s exhibit 86; and (2) either an affidavit averring that

counsel had previously reviewed the contents of State’s exhibits 4, 68, 86, 88, and 89 before

filing counsel’s Anders brief and such exhibits were factored into counsel’s Anders review or

else a supplemental Anders brief discussing the effect of the newly available State’s exhibits.

       We EXTEND the time to file appellant’s pro se response until March 31, 2020.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission to the Honorable Dominique Collins, Presiding Judge, Criminal District Court No.

4; Karren Jones, deputy court reporter, Criminal District Court No. 4; and counsel for the parties.

       We FURTHER DIRECT the Clerk of the Court to send a copy of this order, by first-

class mail, to Lisa Nichole Oppenhammer, TDCJ No. 02267205, Murray Unit, 1916 N. Hwy 36

Bypass, Gatesville, Texas 76596.




                                                     /s/     CORY L. CARLYLE
                                                             JUSTICE




                                               –2–